MEMORANDUM OPINION
                                         No. 04-11-00664-CV

                                           Cristobal ORTIZ,
                                               Appellant

                                                  v.

                                           STATE of Texas,
                                              Appellee

                   From the 218th Judicial District Court, Atascosa County, Texas
                                 Trial Court No. 11-07-0780-CVA
                             Honorable Stella Saxon, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 18, 2012

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal with each party bearing its own costs.

Appellant’s counsel has certified that he has conferred with opposing counsel who does not

oppose the motion. Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). All costs of appeal are taxed against the party who incurred them. See TEX. R. APP. P.

42.1(d).

                                                       PER CURIAM